Citation Nr: 0421673	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-10 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as skin carcinoma due to herbicide exposure (Agent 
Orange).  

2.  Entitlement to service connection for residuals of a 
motor vehicular accident, claimed as facial scarring, neck 
and back injuries, and lumbar spinal arthritis with numbness 
of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The appellant had active service from December 1965 to 
October 1967.  He had service in Vietnam during this period.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the New 
Orleans, Louisiana, Regional Office (RO), which denied 
service connection for a skin disorder, claimed as skin 
carcinoma due to herbicide exposure, and for residuals of a 
motor vehicular accident.  

In August 1998, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  

In October 1999 and April 2003, the Board remanded the case 
to the RO for additional evidentiary development.  The case 
has been returned to the Board.  Based on evidence received 
at the Board, the issue of service connection for a skin 
disorder must be remanded again for development.

An April 2002 rating decision also granted service connection 
for diabetes associated with herbicide exposure (on the basis 
of presumptive service connection), including diabetic 
peripheral neuropathy involving the lower extremities (feet).  
To the extent "numbness" of the lower extremities is 
discussed herein it is taken to stem from back pathology and 
is not otherwise meant to impact on that grant of service 
connection in any way.

The remanded issue on is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to his claims, or to put VA on notice 
of any such evidence; VA has obtained all relevant, 
adequately identified evidence; and all evidence necessary 
for the equitable disposition of the veteran's claim 
considered herein has been developed.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The evidence does not show that the residuals of a motor 
vehicular accident, claimed as facial scarring, neck and back 
injuries, and lumbar spinal arthritis with numbness of the 
lower extremities is related to the veteran's service or any 
event or occurrence therein.  Arthritis was not demonstrated 
within one year from separation from active service.  


CONCLUSION OF LAW

Residuals of a motor vehicular accident, claimed as facial 
scarring, neck and back injuries, and lumbar spinal arthritis 
with numbness of the lower extremities, was not incurred in 
or aggravated by the veteran's active service, and arthritis 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§1101, 1110, 1112, 1113, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) appeared to hold, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  

Although the VCAA notice in this case was not sent to the 
veteran prior to the initial rating actions, the Board 
determines that this was not prejudicial to the veteran under 
the facts and circumstances of the instant case.  

This is both because of impossibility, and harmless error.  
First, it was impossible for VA to comply in this case, 
because the claims have been in appellate status years before 
the passage of the VCAA.  Additionally, under the laws and 
regulations then in effect, there was substantial compliance 
with the currently articulated VCAA duties.  

Second, the veteran was later specifically notified by 
letters dated June 2001 and May 2003 of what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertained to the claim.  As such, the Board concludes that 
any such error in process is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Pelegrini left open the possibility of a non-prejudicial 
error exception to the failure to issue a pre-rating decision 
VCAA notice.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the timing test expressed 
in Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of VA 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

In this case, the veteran nonetheless submitted all relevant 
information and evidence, and repeatedly informed VA that no 
additional evidence existed, and that it was his express 
desire that his case continue to the Board.  Thus, not only 
was the veteran aware of what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by him, and the need for him 
to submit any evidence in his possession that pertained to 
the claim.  Any perceived error was therefore harmless.  

Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The June 2001 and May 2003 notices were provided by the RO 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Further, the February 2003 and March 
2004 supplemental statements of the case also show that the 
veteran was informed of the evidence considered, the law and 
regulations pertinent to his appeal, and what action VA has 
taken on his claim.  Thus, the veteran in this case has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

II.  Law and regulations

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service if separation from the period of 
service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic diseases shall be granted service connection 
if manifested to a compensable degree during the applicable 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis is one of those 
conditions for which a presumption may be available, however, 
it must be manifested to a degree of at least 10 percent 
disabling within one year of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

III.  Analysis

Residuals of a motor vehicular accident, claimed as facial 
scarring, neck and back injuries, and lumbar spinal arthritis 
with numbness of the lower extremities

A service medical report dated September 1967 shows that the 
veteran was involved in an auto accident while on emergency 
leave.  A December 1967 report indicated that the motor 
vehicular accident occurred within the line of duty.  

A VA general examination of June 1991 reported that the 
veteran had no injury or illness in service.  He reported 
that he got some pain in his legs and feet.  On examination 
his head, face and neck were negative.  His feet were normal 
except for severe dermatitis of both feet.  The diagnosis was 
degenerative arthritis, lumbar spine.  There was no evidence 
of any residuals of any back, neck, feet or leg injuries.  

Three lay statements received in August 1997 reported that 
the veteran was a in a car wreck and that he received neck, 
back, feet and leg injuries, which have given him problems 
since service.  It was also reported that the veteran's 
injuries affect his ability to work.  

A VA spine examination of August 1997 reported that while he 
was on active duty he went home on vacation and he was 
driving a private vehicle and was involved in an accident.  
He reported that this caused injury to his neck and back.  He 
reported that after the accident he was evaluated at the 
local hospital and was put on cervical traction for about two 
weeks.  There was no specific treatment for the low back 
injury and he had no surgeries.  He reported that he was 
symptom free until 1972 when he developed mild pain in the 
neck and low back, off and on.  He reported that he then 
developed constant neck pain since 1974 and was unable to 
sleep a few nights due to the constant pain in the neck.  The 
neck and back pain got worse since 1992.  He reported that he 
was unable to work due to the pain since 1985 and that he had 
failed al physical examinations for jobs that he applied for.  
He also stated that he was unable to drive because of the low 
back pain in addition to numbness of both feet.  The 
objective finding was pain with movements of the cervical and 
lumbosacral spine in all directions tested and movements were 
restricted by the pain.  The diagnoses were degenerative 
joint disease of the cervical spine and the lumbar spine.  
The examiner opined that the diagnoses were felt to be as 
least as likely as not aggravated by the veteran's past 
injury in the motor vehicular accident.  

At a hearing dated August 1998 the veteran reported that did 
not recall hurting his back anywhere out of service.  He 
reported that he made about 90 air assaults in service, which 
could have contributed to his back pain.  He reported that 
after his accident in 1967 he was initially treated at 
Baptist Hospital and then at Fort Polk.  He reported that he 
had injuries to his neck, back and had cuts on his head and 
that his legs and feet were affected as a residual of his 
back injury.  He reported that he went to a private physician 
for his back in 1968, and he was treated with medication for 
his pain.  He reported that he was treated for his lower back 
and his neck.  He also reported that he had problems with his 
arms related to his back and legs because he fell a lot and 
his arms were broken.  He reported that he worked as a 
tractor driver in 1985 or 1986, and would have to stop and 
walk because of his back pain.  He also reported that he got 
headaches from his cervical pain but not like he did in the 
past.  

An x-ray of the cervical spine in August 1997 revealed that 
the veteran had a history of injury showing abnormality at 
the C5-6 level with changes of bony fusion and scalloping of 
the anterior margins of these vertebra.  The changes appeared 
to be post surgical.  No other abnormalities were seen.  

An x-ray of the lumbar spine in August 1997 revealed moderate 
degenerative changes.  No fracture or dislocation was 
visible.  The vertebral bodies and posterior elements were 
intact.  No soft tissue swelling was present and alignment 
was within normal limits.  Disc space narrowing was present 
at L2-L3 with osteophytes seen as well.  Disc space narrowing 
was also seen at L5-S1.  Degenerative changes were present in 
the right sacroiliac joint.  

An x-ray of the right and left foot in August 1997 revealed 
no fractures and no abnormality other than calcification of 
the small vessels.  Degenerative spurs were present on the 
tarsal navicular and cuneiform of the right foot.  

An x-ray of the cervical spine in May 1998 revealed a large 
anterior spur between the C4 and C5, and between C5 and C6.  
The disc spaces were well maintained with the exception of C5 
and C6.  There appeared to be congenital lack of 
segmentation.  Also noted was narrowing and degeneration of 
the disc between C6 and C7 and possibly posterior spur off of 
C6.  There was no evidence of old or recent fracture or bone 
disease.  The impression was congenital anomaly, 
osteoarthritis with degenerative changes present, and that 
the spurs off of C4 and C5 might impinge on the cervical 
esophagus.  

An x-ray of the lumbosacral spine in May 1998 revealed 
degeneration of the L2/L3 disc with narrowing of the space, 
and a posterior spondylitic bar off of L2, and an anterior 
spurring between L2 and L3.  There was also narrowing of the 
fifth disc space and possibly a posterior spondylitic bar off 
L5.  There was no evidence of fracture or bone disease.  The 
impression was degenerative disc disease, and posterior spur 
off of L2.  

A VA examination of June 2000 reported that an x-ray of the 
cervical spine a congenital solid bar noted between C5-C6.  
There was also some fusion of the disc space with only the 
mid-portion revealing some space involved.  The disc space 
C4-C5 and C6-C7 revealed anterior spur formation with some 
degenerative disc disease at C6-C7.  Open mouth view revealed 
no C1-C2 abnormalities.  An x-ray of the lumbosacral spine 
revealed on the anterior posterior view five lumbar vertebrae 
with lateral spur formation noted on the right side of L1-L2 
and extensive at L2-L3 and on the left side of L3-L4.  The 
pelvis and sacroiliac joints were normal.  Lateral view 
revealed moderate severe degenerative disc disease at L2-L3 
with disc narrowing and vacuum gas phenomena noted.  There 
was a wedge deformity of less than 10 percent loss of body 
weight at L3 anterior body.  Small anterior superior spur was 
noted at L5 and spot film of L5-S1 revealed mild disc 
narrowing at L5-S1.  

The diagnoses were degenerative disc disease C6-C7 associated 
congenital C5-C6 fusion and moderate severe degenerative disc 
disease and osteoarthritis of L2-L3 with suggestion of 
compression fracture L3 old and early degenerative disc 
disease and osteoarthritis L5-S1 with bilateral leg 
radiculitis.  The examiner commented that to a reasonable 
degree of medical probability, the chronic residuals of 
degenerative disc disease of the cervical spine and lumbar 
spine with bilateral leg radiculitis are not related to the 
veteran's in-service motor vehicle accident.  He reported 
that from 1991 to 1997 there was no history of re-injury of 
the neck and back.  The examiner further stated that the 
veteran's cervical and lumbar spine degeneration was a result 
of natural aging and it was his opinion that the in-service 
injury of 1967 was not the cause of the neck, back, or leg 
problems.  

A report from a private physician dated July 2000 reported 
that the veteran's 1967 injury resulted in degenerative 
arthritis of his lumbar spine and disc disease at L2-L3 as 
well as L3 anterior body wedge deformity.  He also reported 
that the veteran had progressive pain since the accident and 
that he was unable to work since 1985.  The examiner opined 
that the veteran had degenerative disc and spinal arthrosis 
of the lumbar spine.  He also stated that the veteran had 
inability to bend below his knees due to this injury and that 
he had been disabled completely since 1985.  

VA treatment reports from June 1991 to June 2001 showed that 
the veteran complained of and was treated for pain in his 
legs, back and neck.  He also reported that he fell sometimes 
due to pain and numbness in his feet.  The diagnosis was 
degenerative joint disease of the lumbar spine.  

On VA examination of August 2003, x-rays of the cervical 
spine revealed extensive arthritis of the cervical spine with 
a congenital solid bar between C5 and C6.  Also, there was 
fusion of the disc space of the mid portion.  The disc space 
at C4-C5 and C6-C7 revealed anterior spur formation with 
degeneration and disc disease.  An open mouth view revealed 
C1 and C2 to be without arthritis.  An x-ray of the thoracic 
spine revealed extensive lateral and anterior spur formation.  
There was no evidence of any compression fracture.  There was 
slight decrease in the anterior height of T8. Anterior 
posterior view revealed no lateral tilt.  There was no 
evidence of fractured ribs associated.  An x-ray of the 
lumbosacral spine revealed extensive arthritic changes, 
especially at L2-L3 and L5-S1.  There was extensive 
osteoarthritis noted in all the joints.  Arthritic changes 
noted, mild, of the sacroiliac joints.  The hips did not show 
any evidence of any arthritis.  

The diagnoses were cervical disc disease with degeneration 
with congenital C5-C6 fusion, severe degenerative disc 
disease and osteoarthritis of the lumbar spine, L2-L3 and L5-
S1 and moderate thoracic spine osteoarthritis with osteophyte 
formation.  The examiner opined that the chronic residuals of 
degenerative disc disease of the cervical, thoracic and 
lumbar spine with bilateral leg radiculitis is most likely 
not related to the injury sustained in the 1967 automobile 
accident.  He stated that there has been progressive 
deterioration of the spine with progression of symptoms.  
There was some association with diabetes mellitus; however, 
the extremities do not show severe peripheral diabetic 
neuropathy.  Therefore it was at least as likely as not 
probability that it was related to the injury in 1967.  

A February 2004 clarification of the August 2003 VA spine 
examination reported that it is at least as likely as not 
probability that the veteran's chronic residuals of 
degenerative disc disease of the cervical, thoracic and 
lumbar spine with bilateral leg radiculitis is not related to 
the injury of 1967.  

After a review of the evidence, the Board concludes that the 
record does not support the veteran's contention that his 
current residuals of a motor vehicular accident, claimed as 
facial scarring, neck and back injuries, and lumbar spinal 
arthritis with numbness of the lower extremities is related 
to his service, including a 1967 motor vehicle accident.  It 
is noted that there was a motor vehicle accident, but it has 
not been possible, despite repeated attempts, to obtain any 
record of treatment proximate to the time of the accident.

The first medical evidence on file concerning residuals of a 
motor vehicular accident was in June 1991, which reported 
that the veteran had degenerative arthritis, lumbar spine.  
There was no evidence of any residuals of any back, neck, 
feet or leg injuries.  On VA examination of June 2000, the 
examiner stated that the veteran's cervical and lumbar spine 
degeneration was a result of natural aging and it was his 
opinion that the in-service injury of 1967 was not the cause 
of the neck, back, or leg problems.  On VA examination of 
August 2003, the diagnoses were cervical disc disease with 
degeneration with congenital C5-C6 fusion, severe 
degenerative disc disease and osteoarthritis of the lumbar 
spine, L2-L3 and L5-S1 and moderate thoracic spine 
osteoarthritis with osteophyte formation.  The examiner 
opined that the chronic residuals of degenerative disc 
disease of the cervical, thoracic and lumbar spine with 
bilateral leg radiculitis was most likely not related to the 
injury sustained in the 1967 automobile accident.  Therefore, 
the evidence does not establish that there is an etiological 
or causal relationship between the veteran's current 
complaints and any in-service incident, his contentions to 
the contrary notwithstanding.  

While the current records show that the veteran reported 
back, neck, feet and leg injuries beginning in service, there 
is no competent medical evidence relating the veteran's 
residuals of a motor vehicle accident specifically to his 
service, and the reported history cannot be considered 
competent medical evidence of a nexus.  While the Board has 
considered the veteran's contentions, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The veteran and his family lack the medical expertise to 
offer opinions as to the existence of the disability, as well 
as to medical causation of any current disability.  
Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the veteran's 
current residuals of a motor vehicle accident and service.  
Additionally, there is no showing in the competent medical 
evidence of treatment or diagnoses for arthritis in service 
or within one year from separation from service.  As such, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection residuals of a motor 
vehicular accident, claimed as facial scarring, neck and back 
injuries, and lumbar spinal arthritis with numbness of the 
lower extremities.  

While it is noted that there was one medical opinion that 
seemed to establish a relationship, that opinion is 
considered not as probative as the other, especially the most 
recent, medical opinion.  The opinion that there could be a 
relationship appears to be based largely on the history 
provided by the appellant.  While the history of the motor 
vehicle accident is established, there is no showing of 
treatment for any of the claimed disorders for years after 
service.  Thus, the opinion is discounted when compared to 
the other negative opinions based on a review of all the 
competent evidence on file.


ORDER

Entitlement to service connection for residuals of a motor 
vehicular accident, claimed as facial scarring, neck and back 
injuries, and lumbar spinal arthritis with numbness of the 
lower extremities, is denied.  


REMAND

Unfortunately, the remaining issue must be remanded yet 
again.  This is as a result of information received at the 
Board prior to entry of a final decision on this issue.

This issue was denied at the RO level in part based on the 
fact that a September dermatology examination had been 
scheduled to assess etiology, and that the veteran failed to 
report for that examination.  Administrative documents on 
file note that the appointment had been made with a 
dermatologist in Baton Rouge, and that the veteran had not 
reported.

The record reveals that the appellant was notified of this 
finding in a supplemental statement of the case of March 
2004.  The case was then sent to the Board.  Subsequently, 
communication with the RO which was forwarded to the Board, 
in the form of a letter from the veteran's sister, indicated 
that they had in fact reported for the dermatology 
examination.  The author of the letter indicated that she 
drove her brother to the doctor's office.  (It is noted that 
the doctor listed in the letter and on the VA administrative 
document is the same.)  It is further indicated that the 
sister waited during the exam and that she had confirmed this 
with a receptionist in the doctor's office.

Given these facts, further investigation is needed.  If the 
examination was conducted, a report needs to be obtained, and 
it must be reviewed for sufficiency, to see if the questions 
asked in prior Board remands can be answered.  If the exam 
cannot be located or is not sufficient, further examination 
is indicated.

In view of the foregoing, this issue is REMANDED for the 
following actions:

1.  The RO should contact the 
dermatologist in Baton Rouge and request 
a copy of the examination conducted in 
September 2003.  If such examination 
report cannot be found, that should be 
indicated by the doctor's office.  It 
should also be specifically determined 
whether the appellant reported for the 
examination, the report of which is now 
misplaced, or whether he failed to report 
for the examination.

2.  Thereafter, if an examination report 
is found, the RO should review it for 
sufficiency.  That is, can the questions 
raised in the prior Board remands be 
answered.  If it is indicated that 
veteran reported for the examination and 
it cannot be found, or if it is 
determined that the examination is not 
sufficient, then additional 
dermatological examination should be 
scheduled.  If it is determined that the 
veteran failed to report for the 2003 
examination, it should be determined 
whether he is now willing to report.  If 
not, the case may be returned to the 
Board in accordance with applicable 
provisions.  It is noted that a failure 
to respond to this request will be 
assumed to mean an unwillingness to 
report.  If an examination is conducted, 
it should be conducted in accordance with 
the indications of the last remand.

When the aforementioned development has been accomplished, 
the claim should be reviewed by the RO.  Thereafter, to the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case, and afforded a reasonable opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



